NORCOTT, J., with whom BERDON and KATZ, Js.,
join, dissenting. As a preliminary matter, I must reinforce my serious belief that capital punishment per se is wrong. “I have always believed that the death penalty has no place in a civilized society where, ironically the state, on the one hand, cherishes and reveres the value of life, and then pursuant to the guise of justice, on the other hand, takes it away by virtue of the death penalty. In my view, when the state engages in the exercise of ending life under the justification of punishment, it is treading on ground that is reserved for a different, higher authority.” State v. Webb, 238 Conn. 389, 567, 680 A.2d 147 (1996) (Norcott, J., dissenting).
In this present dissent, I want to expound upon my earlier position. Not only do I believe that Connecticut’s death penalty scheme violates the state constitution’s prohibition against cruel and unusual punishment, but also I am persuaded that our statutory scheme for the imposition of the death penalty cannot withstand constitutional scrutiny because it allows for arbitrariness and racial discrimination in the determination of who shall live or die at the hands of the state. Id., 566-67; see also Callins v. Collins, 510 U.S. 1141, 1145, 114 S. Ct. 1127, 127 L. Ed. 2d 435 (1994) (Blackmun, J., dissenting).
Notwithstanding the fact that this court has held that the penalty of death for certain crimes does not violate the state constitution, I still agree with Justice Black-mun that only if certain procedural safeguards exist to ensure that death sentences are fairly imposed can one uphold the death penalty, notwithstanding one’s own deep moral values and reservations, because there is a heightened need for fairness in the administration of death, given that the death penalty is unique both in its finality and in the quality of the punishment it inflicts. I do not believe that we should rest comfortably with the assurance that such protections presently exist.
*544In the past, the United States Supreme Court has invalidated death penalty statutes where there was an absence of objective guidance for the sentencer; see Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972); or a lack of sufficient discretion for the sentencer to afford mercy. See Woodson v. North Carolina, 428 U.S. 280, 96 S. Ct. 2978, 49 L. Ed. 2d 944 (1976). To endure federal constitutional scrutiny, state death penalty statutes must meet two requirements: (1) a reasonable consistency and objective standards to guide the sentencer and avoid caprice or prejudice; Furman v. Georgia, supra, 238; and (2) individual fairness that affords the sentencer sufficient discretion to grant mercy and consider all relevant mitigating factors; Lockett v. Ohio, 438 U.S. 586, 98 S. Ct. 2954, 57 L. Ed. 2d 973 (1978). Unfortunately, balance between the two cannot be achieved. As Justice Blackmun stated in Callins v. Collins, supra, 510 U.S. 1149, “[a] step towards consistency is a step away from fairness.” The objective standards needed to ensure a consistent application of the death penalty cannot be reconciled with the subjectivity of the final determination by the sentencer once he is afforded a certain degree of discretion to include such factors as mercy and compassion. “[T]he decision whether a human being should live or die is so inherently subjective — rife with all of life’s understandings, experiences, prejudices, and passions — that it inevitably defies the rationality and consistency required by the Constitution.” Id., 1153 (Blackmun, J., dissenting).
The way legislatures traditionally have tried to achieve these principles of rationality and consistency has been through the creation of sensible and objective guidelines for determining who should live and who should die, and by using carefully chosen adjectives for the aggravating factors: adjectives that in application have been too broad or too vague. Chief Justice Burger in his dissenting opinion in Furman also emphasized *545that applying standards such as “extreme cruelty,” necessarily embodies a moral judgment. Furman v. Georgia, supra, 408 U.S. 382. Likewise, there is a potential for arbitrariness and confusion in the application of clauses such as “especially cruel,” “heinous” or “depraved.” “Even the [United States] Supreme Court, which has been remarkably hospitable to the death penalty since revisiting the issue in 1976, has recognized several times that, for a person of ordinary sensibilities every first-degree murder may be perceived as ‘heinous,’ ‘cruel’ or ‘depraved.’ What these terms connote is that some murders are worse than others. In theory, this aggravating circumstance is intended to insure against arbitrariness, discrimination and caprice; in practice, it does exactly the reverse, tending to feed directly into various levels of jurors’ revulsion, with life or death hanging in the balance.” (Emphasis in original.) E. Margolis, “State v. Ross: New Life for Connecticut’s Death Penalty?,” 68 Conn. B.J. 262, 279 (1994). To me, it is axiomatic that every intentional killing of a human being is cruel and heinous.
Furthermore, it is possible that because of the lack of precision of the linguistics “on application of written ‘narrowing’ factors, the selection process will remain somewhat arbitrary because all language can be manipulated by talented lawyers. For example, ‘especially heinous,’ even if defined as involving ‘serious physical abuse,’ can be made by skillful employment of language to apply, or not, to virtually any intentional killing. Similarly, creative writing can make almost any murder seem committed ‘for pecuniary gain.’ ” R. Little, “The Federal Death Penalty: History and Some Thoughts About The Department of Justice’s Role,” 26 Fordham Urb. L.J. 347, 490 (1999).
I
Further, I am convinced that the arbitrariness inherent in the sentencer’s discretion is intensified by the *546issue of race. Indications from the available evidence suggest that the death penalty has been imposed in a racially discriminatory manner and has been geared toward minorities and the poor. In his dissent in McCleskey v. Kemp, 481 U.S. 279, 323 n.1, 107 S. Ct. 1756, 95 L. Ed. 2d 262 (1987), Justice Brennan, while discussing the irrationality of a system that features a significant probability that sentencing decisions are influenced by impermissible considerations, stated: “Once we can identify a pattern of arbitrary sentencing outcomes, we can say that a defendant runs a risk of being sentenced arbitrarily.” Further, Justice Brennan acknowledged the opinion of Justices Stewart, Powell and Stevens, in Gregg v. Georgia, 428 U.S. 153, 195 n.46, 96 S. Ct. 2909, 49 L. Ed. 2d 859 (1976), wherein they concluded that “a constitutional violation is established if a plaintiff demonstrates ‘a pattern of arbitrary and capricious sentencing.’ ” (Emphasis in original.) McCleskey v. Kemp, supra, 323.
Social statistical studies reveal that the factor of the defendant’s and the victim’s respective race influences the outcome of death penalty sentences. A statistical study conducted by Professor David C. Baldus (Baldus study), which was presented and regrettably rejected by the majority of the Supreme Court in McCleskey, demonstrated that, of the more than 200 variables potentially relevant to a sentencing decision, the race of the victim is a powerful explanation for variation in death sentence rates. This study found the victim’s race to be as powerful a factor as nonracial aggravating factors such as the defendant’s prior murder conviction or the defendant’s role as the principal planner of the homicide. This highly rehable study showed that blacks who kill whites are sentenced to death at nearly twenty-two times the rate of blacks who kill blacks, and more than seven times the rate of whites who kill blacks. This study also indicated that prosecutors seek the death *547penalty for 70 percent of black defendants with white victims, while only for 15 percent of black defendants with black victims, and only for 19 percent of white defendants with black victims. See D. Baldus, C. Pulaski & G. Woodworth, “Comparative Review of Death Sentences: An Empirical Study of the Georgia Experience,” 74 J. Crim. L. & Criminology 661, 674 n.56 (1983). Another study, which was conducted by the Death Penalty Information Center in Washington, found that blacks are four times more likely to receive the death penalty than whites. See R. Dieter, “The Death Penalty in Black and White: Who Lives, Who Dies, Who Decides,” Death Penalty Information Center (June, 1998) p. 5.1 This study revealed how the race of the defendant was found to be a more accurate predictor of capital punishment than the severity of the crime or the defendant’s criminal background. This is shocking in a society that believes in an open system of justice.
Even so, the Supreme Court “[mjajority concluded that the Baldus study was insufficient to support an inference that any of the decisionmakers in [McCleskey] acted with discriminatory purpose.” (Internal quotation marks omitted.) M. Holland, “McCleskey v. Kemp: Racism and the Death Penalty,” 20 Conn. L. Rev. 1029, 1049 (1988). This is the same Supreme Court that just twenty years earlier, in Rose v. Mitchell, 443 U.S. 545, 558-59, 99 S. Ct. 2993, 61 L. Ed. 2d 739 (1979), had acknowledged: “[W]e . . . cannot deny that, 114 years after the close of the War Between the States and nearly 100 years after Strauder [v. West Virginia, 100 U.S. 303, 25 L. Ed. 664 (1879)], racial and other forms of discrimination still remain a fact of life, in the administration of justice as in our society as a whole. Perhaps today, that discrimination takes a form more subtle than before. *548But it is not less real or pernicious.” Therefore, I reaffirm my belief that presently, and in the foreseeable future, race is the prevalent unresolved and divisive issue in this country. As I previously have stated, the specter of racial discrimination touches every facet of our lives, and the statutory scheme for the imposition of the death penalty does not escape its pervasive evil.
II
Similarly, poverty plays an important role in determining the likelihood of a defendant obtaining a death penalty conviction due to the inadequacy of counsel. Even after the Supreme Court’s decision in Powell v. Alabama, 287 U.S. 45, 71, 53 S. Ct. 55, 77 L. Ed. 158 (1932), in which that court determined that any person facing the death penalty who cannot afford an attorney is entitled to have one appointed for him by the court, the reality is that a large part of the death row population is made up of people who are distinguished by neither their records, nor the circumstances of their crimes, but by their abject poverty, debilitating mental impairments, minimal intelligence, and the poor legal representation they received.2 “A poor person facing the death penalty may be assigned an attorney who has little or no experience in the defense of capital or even serious criminal cases, one reluctant or unwilling to defend him, one with little or no empathy or understanding of the accused or his particular plight, one with little or no knowledge of criminal or capital punishment law, or one with no understanding of the need to document and present mitigating circumstances.” S. Bright, *549“Counsel for the Poor: The Death Sentence Not for the Worst Crime but for the Worst Lawyer,” 103 Yale L.J. 1835, 1845-46 (1994). Although in Connecticut the concern about the possibility of arbitrariness due to poverty is at this moment not a specific concern, we must acknowledge that aspects such as the funding for public defenders, the salaries these lawyers receive, their heavy caseload, and the amount of resources necessary for investigation and expert testimony, are subject to forces that vary and, therefore, are not completely reliable.
Ill
Finally, the real fear presented by these cases is one of actual innocence. In a system that is so inherently flawed with arbitrariness and lack of fairness, it is almost inevitable that at least some innocent people will die in the process. As Justice Blackmun stated in Herrera v. Collins, 506 U.S. 390, 446, 113 S. Ct. 853, 122 L. Ed. 2d 203 (1993): “Just as an execution without adequate safeguards is unacceptable, so too is an execution where the condemned prisoner can prove he is innocent. The execution of a person who can show he is innocent comes perilously close to simple murder.”
Moreover, results from the General Social Survey3 show that the principal reason why citizens of the United States oppose the death penalty is the danger of killing innocent people. S. Gross “Update: American Public Opinion on the Death Penalty — It’s Getting Personal,” 83 Cornell L. Rev. 1448, 1462 (1998). This concern arises from the few known, and the many unknown, cases of death row inmates who have been set free after having been found innocent. For every seven executions nationwide, since the death penalty was reinstated in 1976, one death row inmate has been *550set free. Currently, seventy-nine people have walked off death row nationally.4 These revelations are quite alarming. Consequently, I must agree that “the inevitability of factual, legal and moral error gives us a system that we know must wrongly kill some defendants, a system that fails to deliver the fair, consistent, and reliable sentences of death required by the constitution.” Callins v. Collins, supra, 510 U.S. 1145-46.
Further, the imposition of capital punishment does not smoothly coincide with the more liberal tradition and providing of due process protections for our citizens that characterize the state of Connecticut. As one member of this court has aptly noted, “in more recent years the Connecticut courts have interpreted the state constitution to afford greater protection of individual rights than the federal constitution in several important areas including search and seizure, educational funding, substantive due process . . . R. Berdon, “An Analytical Framework for Raising State Constitutional Claims in Connecticut,” 14 Quinnipiac L. Rev. 191, 196 (1994). Currently, thirty-eight states do authorize the death penalty. The remaining twelve states, which do not have the death penalty, he outside the historically defined southern or border states. Since Gregg v. Georgia, supra, 428 U.S. 153, reauthorized the death penalty in 1976, only twenty-two states have fully reinstated the executions. As of the date of this opinion, nine of these states have performed no executions since at least 1972, and the state of Connecticut is included among them.5
In this state, no execution has occurred since 1960, while six6 men currently reside on death row. I propose that we remain on a higher plane, and further suggest that if this state has not yet begun executions for over *551thirty years, it should not begin now, when people— particularly those in our legal community — simply do not have faith in it anymore. The deficiencies that were denounced in Furman have not been cured, despite newly reconstructed death penalty statutes nationwide. As Justice Blackmun stated, “the death penalty experiment has failed.” Callins v. Collins, supra, 510 U.S. 1145.
One final indication of this failure can be gleaned from the American Bar Association’s call for a moratorium on the death penalty in the United States, which was made on February 3, 1997. Even a traditionally conseivative organization such as the American Bar Association, which is made up of lawyers who understand the system, has recognized that the system as it is cannot work fairly, and that there is a risk that innocent people might be executed.7 Not surprisingly, Connecticut’s own bar association has become the second state bar association in the nation, behind Pennsylvania, to demand this moratorium on the death penalty, until and unless the American justice system rids itself of the harmful influences of money and race.
I believe that the time is now appropriate for this court not only to reexamine closely the social statistical studies that the Supreme Court of the United States has rejected in the past, which point out overwhelming *552statistical evidence of the corrosive racism and classism inherent in the death penalty scheme along with the rampant inconsistencies in the standards it applies, but also to open the court to any similar evidence proffered by counsel in the future. In the aftermath, it well may be that even those previously unpersuaded by arguments that the death penalty is unconstitutional will reflect differently.
Certainly, with the alternative of life imprisonment without the possibility of parole as a penalty, the continuation of the death penalty simply makes no sense as we approach a hopefully more enlightened new millennium.
I respectfully dissent.

 See also B. Rossesner, “We All Suffer When We Employ Death Penalty,” Hartford Courant, June 14, 1998, p. B3.


 I acknowledge that this concern for poverty is not presently applicable to Connecticut, given that our state provides a very high quality of legal representation to death penalty defendants through our public defender system, including special public defenders. My concern is that the present admirable level of legal representation is not, like many matters dependent on funding and hiring, infinite. The life of a criminal defendant should neither depend upon nor be subject to such variables.


 The General Social Survey is an annual opinion poll of American adults conducted by the National Research Center at the University of Chicago.


 M. Brant, “Last Chance Class,” Newsweek, May 31, 1999, p. 32.


 R. Little, supra, 26 Fordham Urb. L.J. 347.


 This data is provided by the Connecticut department of correction as of July 20, 1999.


 The American Bar Association’s goal is to attempt, once again after the obvious failure of the majority of the states’ legislatures, to create guidelines for the carrying out of the death penalty in the United States. Its policies are concerned with providing competent legal counsel at all stages: during conviction, sentencing and appeals; preserving due process in the adjudication of constitutional claims in postconviction proceedings and in federal habeas corpus proceedings; eliminating discrimination in death sentences on the basis of race of the vict im or the defendant; and preventing executions of mentally retarded persons or those who are under eighteen when they committed their offenses. J. Podgers, “Time Out for Executions,” 83 A.B.A. J. 26 (1997).
While I applaud the noble motivations of the American Bar Association, I feel that the imposition of moratoriums falls short of the ultimate proper resolution of the matter — the complete abolition of the death penalty.